Case: 15-20709      Document: 00513543180         Page: 1    Date Filed: 06/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-20709                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            June 10, 2016
ELIZABETH CALLAN,                                                          Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

DEUTSCHE BANK TRUST COMPANY AMERICAS, As Trustee for the
Certificateholders of Dover Mortgage Capital 2005-a Corporation, Grantor
Trust Certificate, Series 2005-A,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:13-CV-247


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Elizabeth Callan appeals the district court’s denial of her motion to alter
or amend a judgment under Rule 59(e). The challenged order of March 21, 2015
declared only that Deutsche Bank’s lien and power of sale over Callan’s
residential property were not barred by the statute of limitations. Both parties


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20709    Document: 00513543180     Page: 2   Date Filed: 06/10/2016



                                 No. 15-20709
now agree that the same lien was released and discharged by the mortgage
servicer on November 26, 2014. Because the lien that was the subject of the
challenged order no longer exists, neither party has a “personal stake in the
outcome” of any additional litigation on this issue. Lewis v. Cont’l Bank Corp.,
494 U.S. 472, 478 (1990). We find no case or controversy to address, so this
appeal is DISMISSED as moot.




                                       2